United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2085
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Northern District of Iowa.
Lloyd Williams, also known as Teddy, *
                                     *        [UNPUBLISHED]
            Appellant.               *
                                ___________

                             Submitted: December 7, 2011
                                Filed: January 6, 2012
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Lloyd Williams pleaded guilty to distributing cocaine base and to distributing
it within 1000 feet of a school, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C),
and 860(a). He also entered a guilty plea, under North Carolina v. Alford, 400 U.S.
25 (1970), to conspiring to distribute cocaine base, in violation of 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(B), and 846. The district court1 imposed a sentence of
10 years in prison (the statutory minimum) and 8 years of supervised release. His
counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S.
1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
738 (1967), questioning whether Mr. Williams’s guilty plea was knowing and
voluntary. In a pro se brief, Mr. Williams argues that the prosecutor violated his
rights by threatening to bring more serious charges against him if he did not plead
guilty.

       Because Mr. Williams did not move to withdraw his guilty plea in the district
court, he cannot challenge the voluntariness of his plea on direct appeal. See United
States v. Umanzor, 617 F.3d 1053, 1060 (8th Cir. 2010). Further, the pro se argument
is unavailing. See Bordenkircher v. Hayes, 434 U.S. 357, 364-65 (1978) (prosecutor
does not violate defendant’s constitutional rights by carrying out threat to impose
more serious charges if defendant does not plead guilty).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issue. Accordingly, we affirm the judgment of the
district court and we grant counsel’s motion to withdraw, subject to counsel
informing Mr. Williams about procedures for seeking rehearing or filing a petition
for certiorari.
                      ______________________________




                                         -2-